DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 
Response to Amendment
Applicant’s amendment dated 04/20/2022, in which claims 1, 15 were amended, claims 7, 9 and 16 were cancelled, claims 15-18 were added, claims 17-18 were withdrawn, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, claim 15 recites the limitation “the crystallized metal layer is formed with a thickness of 3 nm or larger.” The claim includes an indefinite range without upper limit and Applicant fails to show possession of a crystallized metal layer having indefinite thickness. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the barrier metal film is a titanium nitride film.” There is insufficient antecedent basis for the limitation “the barrier metal film” in the claim.
For the purpose of this Action, the limitation “the barrier metal film” will be interpreted and examined as --the barrier metal layer--.

Regarding claim 8, claim 8 recites the limitation “a barrier metal film”. It is unclear whether “barrier metal film” is the same or different from the barrier metal layer recited in claim 1. 
For the purpose of this Action, the limitation “a barrier metal film” will be interpreted and examined as --the barrier metal layer--.

Regarding claim 15, claim 15 recites the limitation “the crystallized metal layer is formed with a thickness of 3 nm or larger.” The claim includes an indefinite range without upper limit therefore, the metes and bounds of the claimed range is unclear and indefinite.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Pub. 20110059608) in view of Tachibana et al. (US Pub. 20090246373), Barmak et al. (US Pub. 20090302474) and Lee et al. (US Pub. 20050031786).
Regarding claims 1, 4-5, 8, 11, 12, 14-15, Gao et al. discloses in Fig. 1, Fig. 3, paragraph [0004], [0005], [0007], paragraph [0021]-[0027], paragraph [0030], paragraph [0034]-[0035], paragraph [0040]-[0044] a method of manufacturing a semiconductor device comprising: 
forming a metal film on a substrate by time-divisionally conducting a cycle a predetermined number of times, the cycle comprising: 
(a) simultaneously supplying [CVD process] a metal-containing gas [WF6] and a first reducing gas [silane and or hydrogen] to the substrate to form a first metal layer [a layer of tungsten formed in step 103] including a metal element [W] contained in the metal containing gas [WF6] on the substrate [paragraph [0004], paragraph [0005], paragraph [0007], paragraph [0021], paragraph [0026], paragraph [0034], paragraph [0043]]; and 
(b) forming a second metal layer [a low resistivity tungsten nucleation layer formed in step 111 or steps 303-307] including the metal element [W] on the first metal layer [the layer of tungsten formed in step 103] by time-divisionally supplying [PNL], a predetermined number of times, the metal-containing gas [WF6] and a second reducing gas [boranes or silane] to the substrate on which the first metal layer [the layer of tungsten formed in step 103] is formed [paragraph [0004], [0005], paragraph [0007], paragraph [0022]-[0024], paragraph [0040]-[0041]]; and 
forming a third metal layer [tungsten bulk layer formed in step 309] on the substrate by simultaneously supplying [CVD process] the metal-containing gas [WF6] and the first reducing gas [silane and/or hydrogen] to the substrate on which the metal film [a layer of tungsten formed in step 103 and a low resistivity tungsten nucleation layer formed in step 111 or steps 303-307] is formed;
wherein the second reducing gas is a boron-containing gas [boranes] or a silicon-containing gas [silane], wherein the first reducing gas is hydrogen (H2), and the second reducing gas is any one of diborane (B2H6), a mono-silane (SiH4) gas and a disilane (Si2H6) gas [paragraph [0022]-[0024], paragraph [0043]];
wherein the first metal layer has a thickness of 0.1 nm or more [Gao et al. discloses in paragraph [0021] the layer of tungsten having a thickness of one monolayer or less and is formed by CVD. Gao further discloses in paragraph [0037]-[0038] that a thickness of the layer of tungsten formed in step 103 is about 2-3nm or less];
wherein the impurity element is boron or silicon [paragraph [0022]-[0024], paragraph [0043]][paragraph [0003] of US Pub. 20190017165 provides evidence that tungsten layer formed by boranes or silane would have high impurities of silicon or boron];
wherein the first metal layer is formed with 3nm or less thickness, and the third metal layer is formed with larger than 3 nm or larger thickness [Gao et al. discloses in paragraph [0021] the layer of tungsten having a thickness of one monolayer or less and is formed by CVD. Gao further discloses in paragraph [0037]-[0038] that a thickness of the layer of tungsten formed in step 103 is about 2-3nm or less. Gao et al. discloses in paragraph [0040] and paragraph [0044] that the third metal layer including a thickness in a range of 1.5nm-99.5nm. Thus, Gao et al. discloses the third metal layer including a thickness of larger than 3 nm].

    PNG
    media_image1.png
    759
    1267
    media_image1.png
    Greyscale

Gao et al. fails to disclose 
forming the metal film by conducting the cycle a plural number of times;
wherein the metal film is an amorphous metal film; 
wherein the first metal layer and the second metal layer are amorphous metal layers;
the amorphous metal film is a laminate film where the first amorphous metal layer and the second amorphous metal layer are alternately laminated a plural number of times;
wherein the third metal layer is a crystallized metal layer; and 
crystallizing at least a part of the amorphous metal film with solid phase reaction caused by the forming of the crystallized metal layer.
However, Gao discloses the first metal layer is formed by CVD and the second metal layer is formed by PNL using with silane or boranes sequentially with WF6 and the third tungsten film are formed by CVD using with silane and/or H2 simultaneously with WF6.
Barmak et al. discloses in paragraph [0024] that an amorphous metal sublayer can be formed by CVD.
Barmak et al. further discloses in Fig. 3-Fig. 5, paragraph [0019]-[0031]
forming a metal film [315] by conducting a cycle a plural number of times;
wherein the metal film [315] is an amorphous metal film; 
wherein the first metal layer [350] and the second metal layer [360] are amorphous metal layers;
the amorphous metal film [315] is a laminate film where the first amorphous metal layer [350] and the second amorphous metal layer [360] are alternately laminated a plural number of times.
Tachibana et al. discloses in Fig. 3 and Fig. 5, paragraph [0080]-[0081], paragraph [0091], [0103]-[0104], paragraph [0125] 
wherein the third metal layer is a crystallized metal layer [Tachibana et al. discloses a metal layer formed on an amorphous metal film by a CVD process comprising simultaneously supplying WF6 and H2 is a crystallized metal layer to lower the resistance of the overall metal film].
Tachibana et al. further discloses 
a tungsten metal layer formed by time-divisionally supplying [PNL], a predetermined number of times, the metal-containing gas [WF6] and a second reducing gas [B2H6 and/or SiH4] is an amorphous metal layer so that the crystalline structure of a tungsten film formed on top of the amorphous metal layer can be adjusted to assure a lower resistance.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Tachibana et al. and Barmak et al. into the method of Gao et al. to include forming the metal film by conducting the cycle a plural number of times; wherein the metal film is an amorphous metal film; wherein the first metal layer and the second metal layer are amorphous metal layers; the amorphous metal film is a laminate film where the first amorphous metal layer and the second amorphous metal layer are alternately laminated a plural number of times; wherein the third metal layer is a crystallized metal layer; and crystallizing at least a part of the amorphous metal film with solid phase reaction caused by the forming of the crystallized metal layer. The ordinary artisan would have been motivated to modify Gao et al. in the above manner for the purpose of providing a method for forming a multilayer amorphous metal layer to overcome the problems associated with grain boundaries, providing an amorphous, multilayer solid material that is highly resistant to the diffusion of a chemical species through the material [paragraph [0021] and paragraph [0026] of Barmak et al.]; providing an amorphous metal layer so that the crystalline structure of a tungsten film formed on top of the amorphous metal layer can be adjusted to assure a lower resistance [paragraph [0080]-[0081], paragraph [0091], [0103]-[0104], paragraph [0125] of Tachibana et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
The combination of Gao et al., Tachibana et al. and Barmak et al. suggests the first and second metal films are amorphous films and the third metal film is a crystallized metal film including a thickness of larger than 3 nm formed by a CVD process comprising simultaneously supplying WF6 and H2 similar to the claimed invention. Thus, it appears that the forming of the crystallized metal layer disclosed by Gao and Tachibana et al. on the amorphous metal film would result to “crystallizing at least a part of the amorphous metal film with solid phase reaction caused by the forming of the crystallized metal layer” as the claimed invention. 
Gao et al. further discloses in Fig. 1 and Fig. 3, wherein at the forming of the metal film [the additional tungsten film formed in step 103 and the low resistant tungsten nucleation film in step 111], the metal film is formed on a seed layer [a first tungsten monolayer of monolayers of tungsten formed in step 103 disclosed in paragraph [0021]] by the procedure (b). 
Gao et al. fails to disclose 
forming a barrier metal layer on the substrate;
forming the amorphous metal film on barrier metal layer;
the seed layer is formed on the barrier metal layer; wherein the barrier metal layer is a titanium nitride film.
Lee et al. discloses in Fig. 4C, paragraph [0029], paragraph [0053]
forming a barrier metal layer the substrate;
forming an initial tungsten metal film on barrier metal layer;
the seed layer [nucleation] is formed on the barrier metal layer; wherein the barrier metal film is a titanium nitride film.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Gao et al. to include forming a barrier metal layer the substrate; forming the amorphous metal film on barrier metal layer; the seed layer is formed on the barrier metal layer; wherein the barrier metal layer is a titanium nitride film. The ordinary artisan would have been motivated to modify Gao et al. in the above manner for the purpose of enhancing the adhesion to the underlying dielectric layer and improving barrier properties [paragraph [0053] of Lee et al.].
The combination of Gao et al., Barmak et al., Lee et al., and Tachibana et al. discloses “wherein at the forming of the amorphous metal film, the amorphous metal film is formed on a seed layer formed on the barrier metal layer by the procedure (b)”.

Regarding claims 2 and 3, Gao et al., Barmak et al., and Tachibana et al. fails to disclose 
wherein the forming of the first amorphous metal layer, the forming of the second amorphous metal layer, and the forming of the crystallized metal layer are each conducted in a state where the substrate is heated at a same predetermined temperature;
wherein the predetermined temperature is a temperature within a range of a room temperature or more and 200°C or less.
Lee et al. discloses in Fig. 3B and paragraph [0059], paragraph [0077], paragraph [0089] 
wherein the forming of the first metal layer, the forming of the second metal layer, and the forming of the third metal layer are each conducted in a state where the substrate is heated at a same predetermined temperature [200oC-475oC]; wherein the predetermined temperature [200oC] is a temperature within a range of a room temperature or more and 200°C or less. 
As stated above, Barmak et al. and Tachibana et al. suggests the first and second metal layers are amorphous layers and the third metal layer is crystallized layer. Consequently, the combination of Gao et al., Lee et al., Barmak et al., and Tachibana et al. discloses the limitations of claims 2 and 3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Gao et al., Barmak et al., and Tachibana et al. to include wherein the forming of the first amorphous metal layer, the forming of the second amorphous metal layer, and the forming of the crystallized metal layer are each conducted in a state where the substrate is heated at a same predetermined temperature; wherein the predetermined temperature is a temperature within a range of a room temperature or more and 200°C or less. The ordinary artisan would have been motivated to modify Gao et al., Barmak et al., and Tachibana et al. in the above manner for the purpose of providing suitable temperature conditions for forming tungsten layers using CVD or PNL. 
Further, it would have been obvious to modify Gao et al., Barmak et al., Tachibana et al. and Lee et al. to provide wherein the predetermined temperature is a temperature within a range of a room temperature or more and 200°C or less. The ordinary artisan would have been motivated to modify Gao et al., Barmak et al., Tachibana et al. and Lee in the manner set forth above for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 6, Gao et al. discloses in paragraph [0023]-[0024], paragraph [0043]
wherein the metal-containing gas [WF6] is a tungsten-containing gas, the first metal layer and the second metal layer are tungsten layers, the metal film is a tungsten film, and the third metal layer is a tungsten film.
As stated above, the combination of Gao et al., Barmak et al. and Tachibana et al. discloses first metal layer and the second metal layer are amorphous tungsten layers and the third metal layer is a crystallized tungsten layer.
Consequently, the combination of Gao et al., Barmak et al. and Tachibana et al. discloses every limitations of claim 6.

Regarding claim 10, Gao et al. further discloses in Fig. 6 and paragraph [0056] wherein the forming of the metal film and the forming of the third metal layer are conducted in a same processing chamber [709].
The combination of Gao et al., Barmak et al. and Tachibana et al. discloses the metal film is an amorphous metal film and the third metal layer is a crystallized metal layer. Consequently, the combination of Gao et al., et al., Barmak et al. and Tachibana et al. discloses every limitations of claim 10.

Regarding claim 13, Gao et al. discloses in paragraph [0022]-[0024], paragraph [0040]-[0041] wherein the forming of the second metal layer [a low resistivity tungsten nucleation layer formed in step 111 or steps 303-307] is performed until the thickness of the second metal layer [the low resistivity tungsten nucleation layer formed in step 111 or steps 303-307] reaches a predetermined thickness as thin as possible to keep the resistivity of the tungsten layer low. 
Barmak et al. discloses wherein the forming of the second amorphous metal layer [360] is performed until the thickness of the second amorphous layer [360] reaches a predetermined thickness. Barmak et al. discloses in paragraph [0023] and [0025] the first and second amorphous metal sublayers [350 and 360] are alternately deposited a plurality of times and to avoid the formation of a crystalline structure, the sublayers are preferred no more than 2-5 atomic layers thick (0.4 to 1.5nm)  
The combination of Gao et al., Barmak et al. suggests the second amorphous layer has a predetermined thickness and the first amorphous layer is formed to a predetermined thickness of less than 3nm is formed in the next cycle of the forming of the amorphous metal film. Therefore, a predetermined thickness of the second amorphous layer disclosed by the combination of Gao, Barmak et al. would achieve the intended purposes of allows the forming of the first amorphous metal layer in the next cycle of the forming of the amorphous metal film to form the first amorphous metal layer without crystallization.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-15 have been considered but are moot because the new ground of rejection.
In addition, Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument “Note that the Action maps paragraphs 21 and 26 of Gao to allegation (a), and paragraphs 22-24 to allegation (b). This gives the impression that Gao discloses conducting a first process step at paragraphs 21 and 26, and then conducting a second process step ant paragraphs 22-24. Gao, however, makes no such suggestion. Paragraphs 22 and 23 describe a single step where a reducing agent is first applied to substrate, and then a tungsten- containing precursor gas is introduced to the substrate surface. Paragraph 24 describes an alternative, not an addition to, paragraphs 22 and 23 where the tungsten-containing precursor gas is introduced before the reducing agent,” Examiner respectfully disagrees because paragraph [0021] and [0026] is cited to disclose a CVD method for forming the first/third tungsten layer; paragraph [0022]-[0024] is cited to disclose a PNL for forming the second tungsten layer. Examiner respectfully note that the rejection does not rely solely paragraphs [0021]-[0024] and [0026] for rejecting the claimed subject matter.  Examiner clearly states at the beginning of the rejection that “[r]egarding claims 1, 4-5, 8, 11, 12, 14-15, Gao et al. discloses in Fig. 1, Fig. 3, paragraph [0004], [0005], [0007], paragraph [0021]-[0027], paragraph [0030], paragraph [0034]-[0035], paragraph [0040]-[0044] a method of manufacturing a semiconductor device comprising”. Examiner respectfully summarize the teachings of Gao as follows:
paragraph [0005] and [0007] discloses a method including forming a first tungsten layer, then forming tungsten nucleation layer, then forming tungsten bulk layer. 
paragraph [0021], [0026] discloses the first tungsten layer in step 103 of Fig. 1 can formed by CVD
paragraph [0038] and [0040] discloses Fig. 3 describe the detail method for forming tungsten layer depicted in step 111 of Fig. 1. Thus, step 303 discloses the second tungsten is formed by NPL. Paragraph [0022]-[0024] provide detail description of NPL method. Step 309 discloses the third tungsten formed by CVD. Paragraph [0043] discloses detail description of a CVD method for forming the third tungsten layer.
     
    PNG
    media_image1.png
    759
    1267
    media_image1.png
    Greyscale


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822